Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on March 24, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 03/24/2020 are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.

Priority
6.	Priority documents referring to a Japanese application document JP-2019-057074  with filing date 03/25/2019. Certified copies were filed to the office on 04/30/2020.

Claim Interpretation - 35 USC § 112f
7.	Claims 1, 11, 12 as for “a vibration detecting apparatus” and claims 17, 19 and 20 as for “an image pickup apparatus” are not being interpreted under 35 U.S.C. 112f since as disclosed in the specification: 1) a vibration detecting apparatus refers to the vibrations detecting apparatus as seen in Fig 1, element 15 (See [0033]) and which is detailed in Fig 2 (See [0037; 0038; 0039; 0040]) and wherein it includes three gyro sensors for detecting shake and each of them detects shake of the image sensor in one of the detection axes (X, Y and Z) for ROLL, PITCH and YAW motions and wherein the vibration detecting apparatus further includes a first holding member that abuts a first damping member and a second holding member that abuts a second damping member and that compose a physical structure of the vibration detecting apparatus and 2) an image pickup apparatus refers to a camera apparatus shown in Fig 1, element 11 that includes an interchangeable lens barrel 11b and a camera body 11a that includes image sensor 14, shutter 20, image sensor driving unit 18, vibration detecting apparatus 15 used for image stabilization, a computational unit 16 and a CPU 12 for controlling the camera operation, which the camera to capture images and for correcting blur effects, as disclosed in paragraphs [0027 – 0035], of the printed publication of the instant application, US 2020/0314341 A1 published on 10-01/2020.

Allowable Subject Matter
8.	Claims 1 – 20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches

Even though the prior art teaches some features of the current invention such as an imaging device with a shake detection holder that holds a gyro sensor and a first 
Regarding claim 1, Kikuchi combined with Kawai, fails to explicitly disclose “A vibration detecting apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; and a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction, wherein the first damping member abuts against at least a part of an outer peripheral portion of the first surface, and the area of a region of the first damping member which abuts against the first surface is smaller than the area of the first surface, and the second damping member abuts against at least a part of an outer peripheral portion of the second surface, and the area of a region of the second damping member which abuts against the second surface is smaller than the area of the second surface”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
Regarding claims 2 – 10: claims 2 –  10  depend directly or indirectly to claim 1 and they require the same limitations as claim 1 and which are not taught by the prior art of record. Claims 2 – 10 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 2 – 10 are allowable over the prior art of record for the same reasons as claim 1.
Regarding claim 11, Kikuchi combined with Kawai, fails to explicitly disclose “A vibration detecting apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; and a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction, wherein each of the first damping member and the second damping member has a first region and a second region, the first region has higher stiffness than that of the second region, and the second region is surrounded by the first region as seen in the predetermined direction”. Therefore, as discussed above, claim 11 is allowable over the prior of record.
Regarding claim 12, Kikuchi combined with Kawai, fails to explicitly disclose “A vibration detecting apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; and a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction, -31 -10201198US01 wherein the first damping member abuts against at least a part of an outer peripheral portion of the first surface, the second damping member abuts against at least a part of an outer peripheral portion of the first surface, a region of the first surface which abuts against the first damping member protrudes as compared to a region of the first surface which does not abut against the first damping member, a region of the second surface which abuts against the second damping member protrudes as compared to a region of the second surface which does not abut against the second damping member”. Therefore, as discussed above, claim 12 is allowable over the prior art of record.

Regarding claim 17, Kikuchi combined with Kawai, fails to explicitly disclose “An image pickup apparatus comprising: a vibration detecting apparatus; an image pickup device configured to obtain an image by taking an image of a subject; and at least one processor configured, by executing instructions stored in at least one memory, to correct for image blurring occurring in the image pickup device according to shake detected by the vibration detecting apparatus, the vibration detecting apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; and a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction, wherein the first damping member abuts against at least a part of an outer peripheral portion of the first surface, and the area of a region of the first damping member which abuts against the first surface is smaller than the area of the first - 33 -10201198US01 surface, and the second damping member abuts against at least a part of an outer peripheral portion of the second surface, and the area of a region of the second damping member which abuts against the first surface is smaller than the area of the second surface”. Therefore, as discussed above, claim 17 is allowable over the prior of record.

Regarding claim 19, Kikuchi combined with Kawai, fails to explicitly disclose “An image pickup apparatus comprising: a vibration detecting apparatus; an image pickup device configured to obtain an image by taking an image of a subject; and at least one processor configured, by executing instructions stored in at least one memory, to correct for image blurring occurring in the image pickup device according to shake detected by the vibration detecting apparatus, the vibration detecting apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; and a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction, wherein each of the first damping member and the second damping member has a first region and a second region, the first region has higher stiffness than that of the second region, and the second region is surrounded by the first region as seen in the predetermined direction”. Therefore, as discussed above, claim 19 is allowable over the prior art of record.
Regarding claim 20, Kikuchi combined with Kawai, fails to explicitly disclose “An image pickup apparatus comprising: a vibration detecting apparatus; an image pickup device configured to obtain an image by taking an image of a subject; and at least one processor configured, by executing instructions stored in at least one memory, to correct for image blurring occurring in the image pickup device according to shake detected by the vibration detecting apparatus, the vibration detecting apparatus comprising: a shake detecting sensor configured to detect shake; a sensor holder configured to hold the shake detecting sensor; a first damping member configured to abut against a first surface of the sensor holder; and a second damping member configured to abut against a second surface of the sensor holder which is opposite to the first surface in a predetermined direction, wherein the first damping member abuts against at least a part of an outer peripheral portion of the first surface, the second damping member abuts against at least a part of an outer peripheral portion of the first surface, a region of the first surface which abuts against the first damping member protrudes as compared to a region of the first surface which does not abut against the first damping member, a region of the second surface which abuts against the second damping member protrudes as compared to a region of the second surface which does not abut against the second damping member”. Therefore, as discussed above, claim 20 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2. S. Park et al., US 2020/0050014 A1 – it teaches a lens moving apparatus comprising: a housing; a bobbin disposed in the housing; a first coil disposed on the bobbin; a first magnet disposed on the housing; an upper elastic member comprising an inner frame coupled to the bobbin, an outer frame coupled to the housing, and a connection portion connecting the inner frame and the outer frame; a circuit board disposed under the housing; a base disposed under the circuit board and comprising a hole; a support member comprising one end coupled to the outer frame of the upper elastic member and a remaining end coupled to a lower surface of the base through the hole of the base; and 
3. K. Sato et al., US 2013/0050828 A1 – it teaches a lens holder driving device comprising: a lens holder moving portion in which a lens holder moves in a direction of an optical axis and in first and second directions which are orthogonal to the optical axis and which are perpendicular to each other; and a fixed member disposed apart from said lens holder moving portion in the direction of the optical axis, wherein said lens holder driving device comprises: an elastic member mounted to said lens holder moving portion; a plurality of suspension wires having first end portions fixed to said fixed member at outer regions thereof, said plurality of suspension wires extending along the optical axis and having second end portions fixed to said elastic member, said plurality of suspension wires swingably supporting said lens holder moving portion in the first direction and the second direction; and at least one damper compound disposed so as to enclose at least one suspension wire among said plurality of suspension wires, said damper compound suppressing undesired resonance in said lens holder moving portion.
4. K. Lee et al., US 2020/0049939 A1 – it teaches a lens moving apparatus comprising: a housing; a bobbin disposed in the housing, to which a lens is mounted; a first coil disposed on an outer peripheral surface of the bobbin; a magnet disposed on the housing; a second coil disposed on the housing; and a magnetic member attached to the second coil and configured to increase an intensity of an induction voltage induced to the second coil by virtue of interaction with the first coil upon movement of the first coil, wherein the 
5. F. Kikuchi et al., US 10,171,737 B2 – it teaches an imaging device comprising: a shake detection holder that holds a gyro sensor;  a first sheet metal and a second sheet metal that sandwich the shake detection holder in two facing directions;  a first cushion member that abuts on the first sheet metal and faces the shake detection holder via the first sheet metal;  and a second cushion member that abuts on the second sheet metal and faces the shake detection holder via the second sheet metal, wherein the first sheet metal does not abut on the second cushion member, and the second sheet metal does not abut on the first cushion member. 
6. A. Makimoto et al., US 2010/0165131 A1 – it teaches an optical instrument having an image stabilizer, wherein the image stabilizer comprises: a base block fixed to the optical instrument; an inner frame for holding an optical element disposed on an optical axis of the optical instrument; an outer frame disposed outside the inner frame; a pair of first leaf springs disposed in parallel with each other and elastically deformable in a first direction in a plane orthogonal to the optical axis, each of the first leaf springs being fixed to the inner frame at an end and to the outer frame at the other end; a pair of second leaf springs disposed in parallel with each other and elastically deformable in a second direction transverse to the first direction in the plane orthogonal to the optical axis, each of the second leaf springs being fixed to the outer frame at an end and to the base block at the 
7. Y. Tanaka et al., US 7,830,416 B2 – it teaches an imaging apparatus, an erroneous shake correction is prevented from being performed due to a front curtain shock. A shutter selecting section determines a current state is a shake-correction execution mode when a shake correction switch is ON, when a tripod detection sensor tripod is not mounted, when a shake detection sensor senses a shake amount equal to or larger than a predetermined value, and when a shutter speed is lower than a predetermined value. In this case, the shutter selecting section selects an electronic focal plane shutter as the front curtain, and supplies an operation command signal to an electronic focal plane shutter control section. In other cases, the shutter selecting section determines the current state is not the shake-correction execution mode, and selects a mechanical focal plane shutter as the front curtain and supplies an operation command signal to a shutter drive control section.
8. K. Imanishi, US 2019/0191092 A1 – it teaches an imaging device comprising: an imaging unit that includes an imaging element converting a received subject image into an image signal and an imaging lens allowing an incidence ray, which is incident from a subject, to be incident on the imaging element, at least one of the imaging lens or the imaging element being movable in a direction orthogonal to a direction of an optical axis of the incidence ray, and a maximum movable range of relative movement of the imaging 
9. M. Saito, US 2020/0371404 A1 – it teaches a camera actuator, comprising: a fixed-side member; a movable-side member arranged apart from the fixed-side member in a direction orthogonal to an optical axis and holding a lens part; a first lens driving actuator that displaces the movable-side member in at least a prescribed direction; an elastic support member extending in the direction orthogonal to the optical axis and supporting the movable-side member on the fixed-side member so as to allow displacement of the movable-side member in at least the prescribed direction; and a damping member arranged between the movable-side member or a member fixed to the movable-side member, and the fixed-side member or a member fixed to the fixed-side member, wherein: the movable-side member includes a movable-side facing surface, the fixed-side member includes a fixed-side facing surface facing the movable-side facing surface, and the damping member is arranged between the movable-side facing surface and the fixed-side facing surface.
10. S. Kawai, US 8,908,086 B2 – it teaches a driving apparatus, comprising: a first member; transducers supported by the first member, a contact portion being adhered to each of the transducers; a second member pressed against the contact portion to be 
 
Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697